Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objection
Claim 1 line 9: “wherein an action information performed …” appears to be grammatically incorrect.  In this wherein clause, the subject is “information” not “action”.  However, “information” cannot be performed as it is not an act.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 line 15, 17: “the judged action information” lacks antecedent basis.
Claim 10: it is unclear as what is meant by “the goods does not consist with the configuration thereof in the server”.  For examination purposes, it is interpreted as the goods data is not consistent with those in the server.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-5, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2012/0284132)

1. A method for identifying goods of intelligent shopping cart, comprising the following steps: 
reading bar code information of a to-be-purchased goods and obtaining corresponding prestored goods information, the prestored goods information at least comprising: a standard weight m0 of the to-be-purchased goods; 
continuously detecting and obtaining a total goods weight mn+1 in the shopping cart, and comparing the total goods weight mn+1 with a total goods weight mn acquired after a previous purchasing action is completed, to obtain a variation mΔ of the total goods weight, wherein an action information performed to the to-be-purchased goods is judged through the variation mΔ, and the action information comprises: putting the to-be-purchased goods into the shopping cart, taking the to-be-purchased goods out from the shopping cart or performing no operation (par. 80-81, 183-184, 191-192); 
comparing an absolute value |mΔ| of the variation of the total goods weight with the standard weight m0: if |mΔ| conforms to m0, the obtained prestored goods information is consistent with the to-be-purchased goods, and the judged action information being correct (par. 80-81, Kim does not mention taking an absolute value of the mΔ; however, this is an obvious extension of Kim’s teachings as “difference” can typically include taking an absolute value);
 if |mΔ| does not conform to m0, the obtained prestored goods information is inconsistent with the to-be-purchased goods, and/or the judged action information being incorrect (par. 80-81).
4.1, wherein a value range of the m0 is mmin˜mmax, wherein if |mΔ| is within the value range mmin˜mmax of the m0, then it is judged that | mΔ| conforms to m0; if | mΔ| exceeds the value range mmin˜mmax of the m0, then it is judged that | mΔ| does not conform to m0 (Kim, par. 80).
5.4, wherein in a condition that that | mΔ| conforms to m0, for a to-be-purchased goods judged as being putting into the shopping cart, prestored information thereof is stored in a Kim teaches that a list of products that include weight information can be added onto or removed from a signage; cart display device 710, 1010 can also provide similar information; Kim, Fig. 11-13, 22, 25, par. 142-144, 197-199, 220); 
in a condition that that | mΔ| does not conform to m0, an error is prompted, and the shopping cart is automatically locked (unsuccessful processing scenarios including weight non-matching can cause the cart to be prevented from moving; Kim, Fig. 23, 17, 18, 26, par. 222-224, 231-232).
Re claim 10, see discussion regarding claims above.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2012/0284132) in view of CN’369 (CN 106408369)
Re claim 2.1, Kim is silent to starting to perform, after the bar code information of the to-be-purchased goods is acquired, video recording for the shopping cart, and tracking and analyzing a goods path, wherein the video recording is stopped when it is judged according to the variation of the total goods weight in the shopping cart that the to-be-purchased goods has been put into the shopping cart; or the recording is stopped when a pre-set tracking time is ended.
CN’369 teaches wherein the video recording stop time control: first according to the any one of the following method, when the shopping trolley in the commodities and the total weight of change value, judging out that the shopping trolley in putting the after purchasing the commodity, or has been taken after purchasing the commodity from the shopping cart, it can stop the video recording, second predetermined tracking time of one commodity, the tracking time with preset stops video recording.  Further, obtaining the to be purchasing the commodity bar code information and then starts the shopping for video recording, and tracking and analyzing the commodity track; when the shopping trolley in the commodities and the total 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of CN’369 so that the video recording can be manage efficiently thereby minimizing memory space requirement.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2012/0284132) in view of Kundu (US 2012/0127316)
Re claim 6 Kim is silent to wherein after the bar code information of the to-be-purchased goods is acquired, image acquisition and the following analysis are performed on a use state of the shopping cart: initializing a warning frame A of a shopping means, capturing, when a user takes no goods, an image of the shopping means at this time as a background image of next-time purchasing, and recording the image as a background image P1, capturing an image including a target goods at this time as an image P2 when information of a corresponding goods is recognized while the user is purchasing, subtracting the background image P1 from the image P2 including the target goods, to obtain an initial region R1 of the target goods, tracking the region R1 in each frame of video, wherein if the region R1 does not belong to A, then it is judged that the target goods is out, and if R1 always belongs to A within a set period of time, then it is judged that purchasing is successful, and the target goods is put into the shopping means.
.
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2012/0284132) in view of Kangas (US 20090140850)
Re claim 7.1, Kim teaches that items may be detected based on weight as being removed or added to the cart (i.e. par. 179)
Kim is silent to wherein when it is judged according to the detected variation of the total goods weight in the shopping cart that the to-be-purchased goods has been taken out from the shopping cart, but bar code information of the to-be-purchased goods is not acquired while the variation is detected or within a set period of time thereafter, the shopping cart is locked, and it is prompted to scan a code of the to-be-purchased goods, and the same is deleted from the shopping list, and after the bar code information is acquired or the to-be-purchased goods is put back into the shopping cart, the shopping cart is unlocked.
Kangas teaches [0029].. If the expected time for placing an item in the cart or basket following scanning is exceeded, a security reminder alert may be issued to the customer. If an item is removed from the basket or cart without rescanning for removal via a bar code or RFID scanner, a potential illegitimate item removal may have occurred. The security alert may be progressively time based, where after a predefined time period the tone of the alarm or frequency or intensity of warning indicator lights will change or increase.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kangas to accurately Kim, the locking of the wheels can be implemented when a non-desirable event, such as item removal without scanning, occurs.
8.1, wherein when it is judged according to the detected variation of the total goods weight in the shopping cart that the to-be-purchased goods has been put into the shopping cart, but the bar code information of the to-be-purchased goods is not acquired before the variation is detected, the shopping cart is locked and it is prompted to take out the to-be-purchased goods, and the shopping cart is unlocked after the goods is taken out (see discussion regarding claim 7 above).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2012/0284132) in view of Matsumori (GB2401461A)
Re claim 9.1, Kim is silent to wherein in a precondition that the total goods weight in the shopping cart remains unchanged, when the bar code information of the to-be-purchased goods is read, and a corresponding standard weight is obtained, it is prohibited reading the bar code information within a set period of waiting time; when it is detected that a variation of an increase of the total goods weight in the shopping cart conforms to the standard weight, it is judged that the to-be-purchased goods is put into the shopping cart, and prestored information of the to-be-purchased goods is stored in the shopping list.
Matsumori teaches that it is well known to disable the scanner for a period of time to prevent scanning of the item multiple times (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Matsumori.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2012/0284132) in view of Cheng (CN 104787102)
Re claim 11.10, Kim is silent to further comprising: a security module is configured to block the goods and lock the cart while the configuration of the goods does not consist with the configuration thereof in the server; to inform an alarm of goods from the cart to the server and confirm whether the disposition for the goods is correct according to the alarm information of the goods while the configuration of the goods consists with the configuration thereof in the server; and to forbid the payment of the goods and inform to take out the goods from the cart if the confirmation for the disposition for the goods is abnormal.
Cheng teaches if the weights do not match then the server sends a warning information to the cart computer 8, prohibiting access and lock the cart. The server also calculates the payment amount and sends the payment information to the customer’s phone.  The interaction between the cart and server suggests that the server is in control of the shopping cart.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Cheng so that the processing of the transaction and control of the cart can be done at the server, thereby conserving the cart battery.  It would have also been obvious that the forbidding of payment would have been an obvious extension of Kim/Cheng combination.
Allowable Subject Matter
Claim(s) 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach all limitations as detailed in claim 3 in combination with its parent claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien T. Mai whose telephone number is 571-272-8283.  The examiner can normally be reached on M-F 8:00-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve S. Paik can be reached at 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thien T Mai/
Primary Examiner, Art Unit 2887